         Case 6:20-cv-00473-ADA Document 69 Filed 01/28/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                    §
 BRAZOS LICENSING AND                           §     CIVIL ACTION 6:20-cv-00473-ADA
 DEVELOPMENT,                                   §     CIVIL ACTION 6:20-cv-00474-ADA
           Plaintiff,                           §     CIVIL ACTION 6:20-cv-00475-ADA
                                                §     CIVIL ACTION 6:20-cv-00476-ADA
                                                §     CIVIL ACTION 6:20-cv-00477-ADA
                                                §     CIVIL ACTION 6:20-cv-00478-ADA
 v.                                             §     CIVIL ACTION 6:20-cv-00479-ADA
                                                §     CIVIL ACTION 6:20-cv-00480-ADA
                                                §     CIVIL ACTION 6:20-cv-00481-ADA
 DELL TECHNOLOGIES INC.,                        §     CIVIL ACTION 6:20-cv-00482-ADA
 DELL INC., AND EMC                             §     CIVIL ACTION 6:20-cv-00485-ADA
 CORPORATION,                                   §     CIVIL ACTION 6:20-cv-00486-ADA
             Defendants.                        §

 WSOU’S NOTICE OF COMPLIANCE REGARDING DISCLOSURE OF EXTRINSIC
                           EVIDENCE
TO THE HONORABLE COURT:

       Pursuant to the Court’s Version 3.2 of the Court’s Order Governing proceedings entered

November 9, 2020, and in accordance with the Court’s Scheduling Order, Plaintiff hereby notifies

the Court Plaintiff has disclosed its extrinsic evidence for use in claim construction on Defendants

Dell Technologies Inc., Dell Inc., and EMC Corporation via electronic mail on January 27, 2021.
         Case 6:20-cv-00473-ADA Document 69 Filed 01/28/21 Page 2 of 2




Date: January 28, 2021                      Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 28th day of January 2021.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
